Citation Nr: 1633695	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder (currently claimed as left hand jungle rot) manifested by rashes and boils and, if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.
 
3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.  He is the recipient of the Combat Infantry Badge, among other decorations, for his service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).   

The Board finds the issue of service connection for left hand jungle rot, as previously adjudicated by the RO, should have been considered as a claim to reopen based on new and material evidence.  Even though the Veteran characterized the issue in the most recent claim differently than in his earlier October 1984 and June 2001 claims, when he filed claims for "Agent Orange-induced boils" in the first claim, and for "rashes and boils" in the second claim, the nature of the condition he is claiming has not changed.  The Veteran relies on a series of treatment records from the Newington, CT VA Medical Center from the 1980s.  Those records discuss the Veteran's history of furuncles (also known as boils) on his left hand, as well as his backside, abdomen, and wrist.  Since the newest claim is not based on a distinctly diagnosed disease or injury, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a skin disability.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).

In February 2015, the Board remanded the appeal to the RO to schedule the Veteran for a hearing.  In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran verbally waived RO consideration of evidence received after the issuance of the September 2011 Supplemental Statement of the Case, allowing the Board to review this evidence in the first instance.  

In evaluating the Veteran's claim for a right shoulder disability, the Board finds that the Veteran may have intended to file a service connection claim for a left shoulder injury.  In a September 2010 letter to VA, the Veteran asserted that he injured his shoulder while on an ambush patrol.  In reviewing the service treatment records, the Veteran's left shoulder was evaluated following a December 1966 field injury.  Since the RO has not adjudicated this matter in the first instance, the Board must refer the claim to the RO to adjudicate.  

The RO issued a rating decision in April 2015 denying reopening of a claim of entitlement to service connection for malignant melanoma.  The Veteran filed a timely notice of disagreement and was provided a statement of the case in October 2015.  At his hearing before the Board regarding his other claims, he was advised that the melanoma issue was not before the Board at that time as an appeal had not yet been received and he was advised of the time limits for doing so.  He was also advised if he did submit an appeal on that issue, he could request another hearing.  The Veteran did, thereafter, submit a timely appeal on the melanoma claim and did request another Board hearing.  Ordinarily this claim would be remanded to schedule the hearing.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's appeal has been acknowledged by the RO and his hearing request is pending.  Therefore, remand is not necessary at this time.

The issues of entitlement to service connection for a skin condition and right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's current bilateral hearing loss is etiologically related to his active service.

2.  Although the Veteran was exposed to acoustic trauma during active service, the preponderance of the evidence is against the finding that bilateral tinnitus is related to his military service.

3.  An April 1985 rating decision denied service connection for Agent Orange induced boils due to a lack of nexus.  Even with the showing of a current disability and an in-service disease (conceded Agent Orange exposure), there was no probative evidence linking the two conditions together.  The Veteran did not appeal this decision or submit new and material evidence within a year, so the claim became final.  

4.  Several years later in June 2001, the Veteran filed a claim for service connection for rashes and boils, which was considered by the RO as a claim to reopen based on new and material evidence.  In a February 2002 rating decision, the RO denied reopening.  The Veteran did not appeal or submit new and material evidence within a year, so that decision also became final.  

5.  In September 2010, the Veteran filed a service connection claim for left hand jungle rot, which has been construed by the Board as a claim to reopen based on the earlier service connection claims for skin disabilities.

6. The evidence received since the February 2002 rating decision is new and material evidence.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  A February 2002 rating decision denying reopening of a claim of entitlement to service connection for a skin disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156(b), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the RO by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in original rating decisions for service connection.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The claim on appeal is one of service connection. Generally, for a successful claim, there must be competent evidence of record showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service. 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The original claim for service connection for a skin condition was denied by the RO in April 1985 due to lack of nexus. The subsequent denial of reopening in February 2002 continued to find no evidence of nexus.  At the time of the February 2002 rating decision, the RO considered Connecticut VA Healthcare System outpatient treatment records from October 1997 to April 2001.  The VA treatment records failed to demonstrate nexus between a skin condition and an in-service disease or injury.  

Since the February 2002 rating decision, VA has received, in relevant part, the Veteran's testimony in March 2016, which is new because it was not in existence at the time of the Veteran's last prior final decision.  The evidence is material since it provides information as to nexus, the missing element.  At the hearing, the Veteran asserted that the skin condition was related to a rash on his groin in service.  A rash on the Veteran's penis was noted in February 1967 and May 1967 sick call visits during service.  The Veteran also referenced a relationship between the skin condition and moles on his neck and forehead, which were removed in July 1967.  Even though a new etiological theory does not constitute the basis for reopening, if evidence supporting the new theory of entitlement constitutes new and material evidence, then VA must reopen the claim.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  As indicated above, the threshold is low to reopening and focuses on the reasonable possibility of substantiating the claim.  Here, the Veteran has been diagnosed with a skin disability post service, and he had a rash of his groin area during service.  Even though the Veteran himself is not competent to make such a link due to the lack of medical expertise, the assertions combined with the service treatment records, at a minimum, trigger VA's duty to assist by providing a medical opinion.

The Veteran also contended that the skin condition could be related to Agent Orange exposure.  Although this contention was made in the initial service connection claim, VA never provided the Veteran an examination to assess whether there was a direct relationship between the current skin disability, which is not listed as a presumptive disease for herbicide purposes, to the presumed Agent Orange exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  An examination is warranted to assess this theory as well.

Therefore, a remand is needed before the Board may proceed on adjudicating the claim on the merits.  

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, certain chronic diseases, including organic diseases of the nervous system - to include sensorineural hearing loss and tinnitus - may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Bilateral Hearing Loss 

The Veteran has a current hearing disability as established by regulation.  38 C.F.R. § 3.385.  The October 2010 VA examination revealed auditory thresholds of over 40 dB at frequencies 1000 through 4000 Hz range bilaterally.  The examiner diagnosed the Veteran with moderate to moderately severe sensorineural hearing loss.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  During service, the Veteran had audiometric testing done prior to enlistment in 1965 and upon separation in 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiograms in this case conducted in 1965 and July 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the August 1965 enlistment examination, the Veteran had normal hearing despite reporting a history of ear trouble.  Converted to ISO units, the Veteran had decibel levels of 15, 10, 10, 15, and 15 in the right ear, and 15, 10, 15, 20, and 15 in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  At the August 1967 separation examination, the Veteran's hearing acuity continued to be normal.  
Converted to ISO units, the Veteran had decibel levels of 15, 10, 10, 10, and 5 bilaterally at frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  Whisper tests in 1967 were 15 out of 15 bilaterally; that test, however, is clearly less reliable than actual audiometric findings.  

Despite having normal hearing throughout service, the Board recognizes that the Veteran, as a combat infantryman, was exposed to oncoming enemy fire, exploding mines, grenades, and mortar rounds.  The Veteran was awarded the Combat Infantry Badge.  He credibly reports that he did not have the benefit of hearing protection.

Even though the Veteran relates his current hearing disability to in-service noise exposure, he is not competent to make such an assessment.  In this instance, medical knowledge, training, and/or experience are required to provide a competent opinion on nexus.  See Jones v. West, 12 Vet. App. 460 (1999). Since the Veteran does not have such requisite medical knowledge, the Board has relied on the probative evidence of record, which outweighs the Veteran's assertions.

Even with evidence of in-service noise exposure, the Veteran did not begin to display significant hearing loss until more than 30 years after service discharge at a March 1999 Newington, CT VA Medical Center neurology consultation where right ear hearing loss and extensive wax build up in the left ear were noted.  Following the March 1999 visit, the Veteran's hearing was evaluated at the VA Medical Center in April 2001, which revealed bilateral mild to moderate severe sensorineural hearing loss above 1500 Hz.

In February 2002 and April 2002, the Veteran attended audiology appointments through the VA Medical Center, and it was noted he had a history of bilateral wax build up.  He was also advised to wear noise protection when at work.
Seven years later, in September 2009, the Veteran attended an otolaryngology consultation at the West Haven, CT VA Medical Center for a hearing aid evaluation.  At that time, the Veteran reported a decrease in hearing since 2001, but he did not state the decreased hearing had been since service, as he now claims.  Bilateral sensorineural hearing loss was diagnosed.  The examiner noted that the Veteran had a history of noise exposure, but no history of ear infections, ear surgery, head trauma or chemotherapy.  The Veteran was ultimately fitted with hearing aids in an appointment the following month.  The examiner suspected the presence of a retrocochlear pathology as the cause for the Veteran's hearing loss.  However, the Veteran deferred further workup of the issue.  

VA scheduled the Veteran for an examination in October 2010 to assess the etiology of his hearing loss.  He reiterated his in-service noise exposure experiences.  He also reported that post-service he worked in engineering and roofing, but denied significant noise exposure in either environment.  He also denied recreational noise.  The examiner, after the review of the claims file and evaluation of the Veteran, opined that it was not likely that the current hearing loss was the result of military noise exposure.  The rationale provided was that the Veteran had normal hearing at the time of discharge.  Without any medical opinions to the contrary, the preponderance of the evidence is against the claim.  With a negative nexus opinion from a VA examiner and no opinions in favor of the claim, service connection is not warranted.  

Tinnitus

The Veteran asserts entitlement to service connection for bilateral tinnitus due to in-service noise exposure, which he claims has been present since service.  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As indicated in the section above, the Board finds the Veteran's reports of exposure to in-service acoustic trauma to be credible.  Even if the claims of tinnitus and in-service noise exposure are found credible, there must be some probative evidence linking the claimed condition to service.  Presently, the probative evidence of record fails short of this burden.
The Veteran did not complain of tinnitus during service and it was not identified in the service treatment records.  During service, the Veteran underwent several examinations including an August 1965 enlistment examination, and an August 1967 separation examination.  Although the Veteran noted a history of ear, nose and/or throat problems, he did not indicate that tinnitus was the cause of any such issues.  

In examinations prior to and after the Veteran's September 2010 service connection claim, he did not complain of tinnitus.  After separating from service, the Veteran underwent an ear evaluation in June 1977 at the Newington, CT VA Medical Center.  The Veteran's ears were normal.  The Veteran made no complaints of tinnitus during the examination.  The Veteran's ears were also evaluated in subsequent evaluations conducted in September 2009 through the Newington, CT VAMC Ear, Nose, and Throat (ENT) Clinic, and in October 2010 VA examination.  The Veteran actively denied having tinnitus on both examinations. 

In a statement submitted by the Veteran days following the claim, he discussed the type of noises that he was exposed to during service, The Veteran reported that he now needed to wear hearing aids, but did not discuss any tinnitus symptoms.  Even in the Veteran's November 2011 VA Form 9, the Veteran only described having hearing loss due to abnormally loud noises during basic and advanced infantry training and in combat in Vietnam.  The Veteran did not mention the development of tinnitus then or now.  

In conclusion, the Board denies the Veteran service connection for tinnitus since even if the Veteran's complaints are fully credible, there is no evidence relating tinnitus to service.  The Veteran's primary contention is focused on a hearing defect other than tinnitus, which has been discussed in the previous section.

III.  VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters issued in June 2010, August 2010, and September 2010 satisfied the duty to notify provisions for service connection claims.  

The Veteran was not provided special notice with respect to reopening the service connection claim for a skin disorder since the RO construed the matter as a service connection claim on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that such special notice was not necessary.  As a grant of the reopening, the Veteran is not prejudiced by the outcome.  Furthermore, case-specific "Kent notice" in claims to reopen is not required. The VA Office of General Counsel concluded in its Precedent Opinion 6-2014, published November 21, 2014 that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.   Therefore, Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  All relevant records identified by the Veteran were obtained including VA and private treatment records.  Although it was indicated during the hearing that perhaps additional VA records needed to be obtained, further review of the file showed that in 2010 and 2011 the RO requested VA records back to the 1980s, and available records were received in 2011.  The Veteran was also provided a VA examination in 2010 as related to his hearing disability claims.  The Board finds the examinations and opinion adequate to determine service connection.

When a Veterans Law Judge holds a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2), Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 2016 hearing, the Veterans Law Judge identified the issues on appeal.  Through testimony, information was solicited regarding the Veteran's contentions and the submission of additional relevant evidence.  He was advised of the element missing on his hearing loss and tinnitus claims (a positive nexus opinion) and provided an opportunity to submit such evidence.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Thus, VA's duty to assist has been met.


ORDER

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for skin disability, the appeal is granted only to this extent.
      
      [Continued on Next Page]
Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.


REMAND

The Board finds a VA examination warranted to determine whether the Veteran's current right shoulder disability is a direct result of service or secondary to a service-connected disability.

The Veteran has made repeated statements that he injured his right shoulder in service after falling in a trench.  Even though the left shoulder has been indicated as injured in service, the nature of the Veteran's reported injury may have also resulted in a right shoulder injury, even if it was not evaluated at that time.  Since he states various incidents occurred during combat conditions, his statements are credible.

In the current treatment record, a right shoulder injury was first seen in February 1998 following a fall out of bed after a bad dream.  The fall occurred in December 1997.  When evaluated, x-rays of the right shoulder revealed degenerative changes of the inferior aspect of the right glenoid and AC joint.  Those changes continued to be seen on a subsequent June 2010 MRI.  

An examination with opinion is also warranted with regards to the Veteran's now reopened service connection claim for a skin disability.  He has raised theories of nexus, which must be evaluated by a medical professional.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to evaluate his shoulder.  The examiner should accept the Veteran's accounts of injuries and incidents during combat situations where he may have injured his right shoulder.  Then, the examiner should answer the following:

* Is there a current right shoulder disability?  If so, is it at least as likely as not that the disability was caused or aggravated by the Veteran's military service?  

2.  Schedule the Veteran for a VA skin examination.  The examiner should opine as to whether he currently has a skin disability affecting the left hand and/or other parts of the body.  If so, is it at least as likely as not related to an injury or disease in service?  

The Veteran has raised several contentions including a relationship to (1) a rash on the groin, (2) removal of moles, or (3) Agent Orange, which has been conceded due to the Veteran's Vietnam service.  The Board is aware that the skin condition is not on the presumptive list of diseases associated with Agent Orange/herbicide exposure.  However, the examiner must make an independent determination as to whether there is a direct relationship between the skin disability and Agent Orange exposure based on expertise and/or available medical literature.

3.  After completing the above development, readjudicate the issues on appeal. If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


